DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al (5861202).
Kimura teaches a laminate (Figure 1) comprising:
	a foil layer; and 
a layer disposed on at least one side of the foil layer, 
wherein the layer is formed by laminating a tape of a split uniaxially oriented material (Claim 24).  
In regards to the uniaxially oriented material being split by the process of Claim 1, this is considered product by process.  
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greene (3577724).
Greene teaches rope comprising a tape of split uniaxially oriented material, the uniaxially oriented material being twisted (Figure 6; Claim 4).  
In regards to the uniaxially oriented material being split by the process of Claim 1, this is considered product by process.  
Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustafson et al (4065538).
Gustafson teaches a process (Figure 1) of splitting a tape of a uniaxially oriented material (Detail 11) into a plurality of strips interconnected by fibrils (Detail 18), the process comprising:
	passing the tape in a process direction (Figure 1, arrow) over a row of parallel cutting edges (Details 14 are in a row around the circumference of Detail 13), which are coaxially curved to define a circular segment with a radius about an axis perpendicular to the process direction (Details 14 are all curved around the same axis 16, which is perpendicular to the process direction; these edges together define a circular segment around Detail 13), 
	wherein the cutting edges split the tape into the plurality of strips without cutting the interconnecting fibrils (Figure 3).
Allowable Subject Matter
Claims 1, 2, 4, 6, 9, and 11 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732